            Case 1:20-cv-10484-LGS Document 14 Filed 02/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ABEEB K. BALOGUN,                                            :
                                              Plaintiff,      :   20 Civ. 10484 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 NEW YORK STATE DIVISION OF HUMAN :
 RIGHTS, et al.,                                              :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

          WHEREAS, Plaintiff filed a letter requesting permission to serve Defendants by mail at

their last known address, One Fordham Plaza, 4th Floor; Bronx, New York 10458 (the “One

Fordham Plaza Address”). Dkt. No. 10.

          WHEREAS, on January 26, 2021, the Court issued an Order denying Plaintiff’s request

for alternative service because it was unclear that all Defendants will receive notice of this action

from mail sent to the One Fordham Plaza Address, and directing the New York State Attorney

General to ascertain the addresses where each Defendant may be served and provide this

information to Plaintiff and the Court by February 9, 2021. Dkt. No. 12.

          WHEREAS, Plaintiff filed a letter dated February 20, 2021, stating that he has not

received any information from the Attorney General and requesting that the Court permit

alternative service by e-mail to each Defendant and certified mail to the One Fordham Plaza

Address. Dkt. No. 13. It is hereby

          ORDERED that, by March 5, 2021, the Attorney General shall ascertain the addresses

where each Defendant may be served and provide this information to Plaintiff and the Court. It is

further

          ORDERED that, Plaintiff’s request for alternative service is DENIED without

prejudice to renewal, pending the response from the Attorney General on March 5, 2021.
          Case 1:20-cv-10484-LGS Document 14 Filed 02/26/21 Page 2 of 2


Plaintiff is reminded that if needed, he may move for an extension of time to serve Defendants.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the New York

State Attorney General at: 28 Liberty Street, New York, NY 10005. Plaintiff has consented to

electronic service. Dkt. No. 2.



Dated: February 26, 2021
       New York, New York




                                                2
